


Exhibit 10.1


[boalogofile.jpg]
 
LOAN MODIFICATION
AGREEMENT



This Sixth Loan Modification Agreement (“Sixth Modification”) modifies the Loan
Agreement dated December 10, 2008 (“Agreement”), regarding a revolving line of
credit originally in the maximum principal amount of $10,000,000, since
increased to $15,000,000; a within-line letter of credit and a nonrevolving term
facility (the “Facilities”), executed by Key Technology, Inc. ("Borrower") and
Bank of America, N.A. ("Bank"). Terms used in this Sixth Modification and
defined in the Agreement shall have the meaning given to such terms in the
Agreement. For mutual consideration, Borrower and Bank agree to amend the
Agreement as follows:
1.Availability Period. Section 1.2 of the Agreement is amended to read as
follows:


1.2    Availability Period. The line of credit is available until March 31,
2016, or such earlier date as the availability may terminate as provided in this
Agreement (the "Facility No. 1 Expiration Date").
2.Interest Rate. Sections 1.4 and 1.5 of the Agreement are amended in their
entirety to read as follows:


1.4    Interest Rate.
(a)    The interest rate for Facility No. 1 is a rate per year equal to the
Bank's Prime Rate plus the Applicable Rate as defined below.
(b)    The Prime Rate is the rate of interest publicly announced from time to
time by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank's Prime
Rate.


1.5    Optional Interest Rates. Instead of the interest rate based on the rate
stated in Subsection 1.4(a) above, the Borrower may elect the optional interest
rates listed below for Facility No. 1 during interest period specified in
Subsection 1A.2(a) of this Agreement. The optional interest rates shall be
subject to the terms and conditions of Article 1A of this Agreement. Any
principal amount bearing interest at an optional rate under this Agreement is
referred to as a "Portion." The following optional interest rate is available:
•
The LIBOR Rate plus the Applicable Rate as defined below.



3.Applicable Rate. A new Section 1.7 is added to the Agreement, to read as
follows:


1.7    Applicable Rate. The Applicable Rate shall be the following amounts per
annum, based upon the ratio of Funded Debt to EBITDA (as defined in Section 8.4
of this Agreement, the "Financial Test"), as set forth in the most recent
compliance certificate (or, if no compliance certificate is required, the
Borrower’s most recent financial statements) received by the Bank as required in
the Covenants section. Until the Bank receives the first compliance certificate
or financial statement, the Applicable Rate shall be the amounts indicated for
pricing level indicated below with an asterisk:




--------------------------------------------------------------------------------




Funded Debt to EBITDA
APPLICABLE RATE
 
For LIBOR Portions:
For Prime-Based Loans
Unused Commitment Fee
< 1.0x
2.25%
0.75%
0.25%
*>/= 1.00x and < 2.00x
2.50%
1.00%
0.30%
>/= 2.00x
2.75%
1.25%
0.35%



The Applicable Rate shall be in effect from the date the most recent compliance
certificate or financial statement is received by the Bank until the date the
next compliance certificate or financial statement is received; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate or financial statement, the Applicable Rate from the date such
compliance certificate or financial statement was due until the date such
compliance certificate or financial statement is received by the Bank shall be
the highest pricing level set forth above.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Financial Test as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Financial
Test would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Bank an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
The Bank’s acceptance of payment of such amounts will not constitute a waiver of
any default under this Agreement. The Borrower’s obligations under this
paragraph shall survive the termination of this Agreement and the repayment of
all other obligations.


4.Optional Rate. A new Article 1A is added to the Agreement, to read as follows:


1A.    OPTIONAL INTEREST RATES
1A.1    Optional Rates. Each optional interest rate is a rate per year. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs. At the end of any
interest period, the interest rate will revert to the rate stated in
Subsection 1.4(a) above, unless the Borrower has designated another optional
interest rate for the Portion.
1A.2    LIBOR Rate. The election of LIBOR Rates shall be subject to the
following terms and requirements:
(a)    The interest period during which the LIBOR Rate will be in effect will be
one month. The first day of the interest period must be a day other than a
Saturday or a Sunday on which banks are open for business in New York and London
and dealing in offshore dollars (a "LIBOR Banking Day"). The last day of the
interest period and the actual number of days during the interest period will be
determined by the Bank using the practices of the London inter-bank market.
(b)    Each Portion will be for an amount not less than $100,000.
(c)    The "LIBOR Rate" means the interest rate determined by the following
formula (all amounts in the calculation will be determined by the Bank as of the
first day of the interest period.):
LIBOR Rate =    __________LIBOR_________    
(1.00 - Reserve Percentage)
Where,
(i)    "LIBOR" means, for any applicable interest period, the rate per annum
equal to the London Interbank Offered Rate (or a comparable or successor rate
which is approved by the Bank), as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period. If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably




--------------------------------------------------------------------------------




selected by the Bank. A "London Banking Day" is a day on which banks in London
are open for business and dealing in offshore dollars.
(ii)    "Reserve Percentage" means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.
(d)    The Borrower shall irrevocably request a Portion no later than 12:00 noon
Pacific time on the LIBOR Banking Day preceding the day on which the London
Inter-Bank Offered Rate will be set, as specified above. For example, if there
are no intervening holidays or weekend days in any of the relevant locations,
the request must be made at least three days before the LIBOR Rate takes effect.
(e)    The Bank will have no obligation to accept an election for a Portion if
any of the following described events has occurred and is continuing:
(i)    Dollar deposits in the principal amount, and for periods equal to the
interest period, of a Portion are not available in the London inter-bank market;
(ii)    the LIBOR Rate does not accurately reflect the cost of a Portion; or
(iii)    adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period.
(f)    Each prepayment of a Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A "prepayment" is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.
(g)    The prepayment fee shall be in an amount sufficient to compensate the
Bank for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.


5.Unused Commitment Fee. Subsection 3.1(c) is amended to read as follows:


(c)    Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period. The fee will be calculated at the Applicable Rate. This fee is due on
the last day of each calendar quarter until the expiration of the availability
period.


6.Funded Debt to EBITDA Ratio. Section 8.4 of the Agreement is amended to change
the definition of “EBITDA” to read as follows:


"EBITDA" means net income, less income or plus loss from discontinued
operations, less income or plus loss from non-cash extraordinary items, plus
non-cash stock compensation expense, plus income taxes, plus interest expense,
plus depreciation, depletion and amortization. Notwithstanding the preceding,
the EBITDA used for covenant calculations for the quarters ended 12/31/13,
3/31/14 and 6/30/14 shall remain unchanged from the amounts for those respective
periods as presented on the Borrower’s compliance certificate for the period
ended 6/30/14. EBITDA will not include any positive or negative mark-to-market
adjustments from derivatives, futures or otherwise, including gains or losses
from foreign exchanges. This ratio will be calculated at the end of each
reporting period for which the Bank requires financial statements from Borrower,
using the results of the 12-month period ending with that reporting period.






--------------------------------------------------------------------------------




7.Basic Fixed Charge Coverage Ratio. Section 8.5 of the Agreement is amended to
change the definition of “EBITDA” to read as follows:


“EBITDA” means net income, less income or plus loss from discontinued
operations, less income or plus loss from non-cash extraordinary items, plus
non-cash stock compensation expense, plus income taxes, plus interest expense,
plus depreciation, depletion and amortization. Notwithstanding the preceding,
the EBITDA used for covenant calculations for the quarters ended 12/31/13,
3/31/14 and 6/30/14 shall remain unchanged from the amounts for those respective
periods as presented on the Borrower’s compliance certificate for the period
ended 6/30/14. EBITDA will not include any positive or negative mark-to-market
adjustments from derivatives, futures or otherwise, including gains or losses
from foreign exchanges. This ratio will be calculated at the end of each
reporting period for which the Bank requires financial statements from Borrower,
using the results of the twelve-month period ending with that reporting period.
The current portion of long-term liabilities will be measured as of the date 12
months prior to the current financial statement.


8.Collateral. Borrower acknowledge and agrees, for purposes of clarification,
that the Security Agreement dated December 10, 2008, between Borrower and Bank,
and the Deed of Trust dated December 10, 2008, and recorded under Walla Walla
County recording number 2008-12359, are each intended to secure all Indebtedness
of the Borrower to the Bank, including but not limited to Facility No. 1,
Facility No. 2, and all other obligations of the Borrower to the Bank. These
obligations include all principal, interest, late charges, loan fees, collection
costs and expenses, attorneys' fees and legal expenses (including all legal fees
incurred in any action, bankruptcy proceeding, arbitration or other alternative
dispute resolution proceeding, or appeal, or in the course of exercising any
judicial or nonjudicial remedies) that Borrower may now owe to Bank or for which
Borrower may become obligated to pay or reimburse Bank for in the future, under
promissory notes, guaranties, or other instruments executed by Borrower, and any
other obligation which may arise from Borrower to Bank of any kind or type.


9.Modification Fee. Borrower shall pay to Bank a modification fee of $7,500 upon
execution of this Sixth Modification.


10.Representations and Warranties. When Borrower signs this Sixth Modification,
Borrower represents and warrants to Bank that: (a) there is no event that is, or
with notice or lapse of time or both would be, an event of default under the
Agreement except those events, if any, that have been disclosed in writing to
Bank or waived in writing by Bank, (b) the representations and warranties in the
Agreement are true as of the date of this Sixth Modification as if made on the
date of this Sixth Modification, (c) this Sixth Modification does not conflict
with any law, agreement, or obligation by which Borrower is bound, and (d) this
Sixth Modification is within Borrower's powers, has been duly authorized, and
does not conflict with any of Borrower's governing documents.


11.Conditions. This Sixth Modification will be effective when Bank receives the
following items, in form and content acceptable to Bank:
(a)If required by Bank, evidence that the execution, delivery, and performance
by Borrower, and/or any guarantor of the Loan Documents who is not a natural
person, of this Sixth Modification and any instrument or agreement required
under this Sixth Modification have been duly authorized.
(b)Payment by Borrower of a loan fee in the amount set forth in Section 9.
(c)Payment by Borrower of all costs, expenses, and attorneys' fees incurred by
Bank in connection with this Sixth Modification.


12.Other Terms. Except as specifically amended by this Sixth Modification or any
prior amendment, all other terms, conditions, and definitions of the Agreement,
including but not limited to the Dispute Resolution Provision, and all other
documents, instruments, or agreements entered into with regard to the Loan,
shall remain in full force and effect.


13.Counterparts. This Sixth Modification may be executed in counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same agreement.






--------------------------------------------------------------------------------




14.Statutory Notice. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE
UNDER WASHINGTON LAW.


DATED as of September 30, 2014.
 
 
Bank:


Bank of America, N.A.




By /s/ Christopher A. Swindell
Christopher A. Swindell,
Senior Vice President
Borrower:


Key Technology, Inc.




By /s/ John J. Ehren
John J. Ehren,
Chief Executive Officer







